444 F. Supp. 2d 1353 (2006)
In re CINTAS CORP. OVERTIME PAY ARBITRATION LITIGATION
No. MDL-1781.
Judicial Panel on Multidistrict Litigation.
August 18, 2006.
*1354 Before WM. TERRELL HODGES, Chairman, D. LOWELL JENSEN, J. FREDERICK MOTZ, ROBERT L. MILLER, Jr.,[*] KATHRYN H. VRATIL, DAVID R. HANSEN and ANTHONY J. SCIRICA, Judges of the Panel.

TRANSFER ORDER
WM. TERRELL HODGES, Chairman.
This litigation consists of the 71 actions, each pending in a different federal district, that are listed on the attached Schedule A. The Northern District of California hosts the first filed of this docket's constituent actions (Veliz), which is a March 2003 action brought, inter alia, under state law and the Fair Labor Standards Act (FLSA) against Cintas Corp (Cintas). Veliz, a "collective" action in which over 2,000 plaintiffs have now joined, is brought by Cintas employees or former employees who allege that Cintas failed to pay them required overtime wages. The other 70 civil actions now before the Panel are motions to compel arbitration just recently brought by Cintas in March 2006 against a total of approximately 1,800 persons, each of whom is also a Veliz opt-in plaintiff and is named in only one of the 70 actions brought by Cintas. The Veliz plaintiffs (including the opt-in plaintiffs who are defendants in the actions brought by Cintas) move the Panel, pursuant to 28 U.S.C. § 1407, for an order centralizing the MDL-1781 actions in the Northern District of California for coordinated or consolidated pretrial proceedings. Cintas, the Veliz defendant and plaintiff in the other 70 actions, opposes transfer.
On the basis of the papers filed and hearing session held, the Panel finds that these actions involve common questions of fact, and that centralization under Section 1407 in the Northern District of California will serve the convenience of the parties and witnesses and promote the just and efficient conduct of this litigation. Each person named in the 70 actions brought by Cintas is an opt-in plaintiff in Veliz, the remaining MDL-1781 action, and each of the 70 actions represents an effort by Cintas to compel a Veliz opt-in plaintiff who has asserted FLSA claims in Veliz to arbitrate those claims, not in the Northern District of California where Veliz is pending, but rather in the judicial district where the motion to compel was filed and where the respective defendants are (or *1355 were last) employed by Cintas. Resolution of the actions in this docket will require each of the 70 district courts where Cintas has brought suit to construe identical contractual arbitration clauses to determine i) whether the parties named in each motion to compel are refusing to arbitrate within the meaning of § 4 of the Federal Arbitration Act, and/or ii) whether the parties are complying with that obligation by seeking to arbitrate collectively in an arbitration proceeding already occurring in the Northern District of California involving a subset of the Veliz plaintiffs. The degree to which the actions brought by Cintas are intertwined with Veliz is further illustrated by Cintas's own allegations contained in those actions (wherein Cintas cites Veliz rulings and stipulations for purposes of collateral estoppel or res judicata in connection with the relief being sought). Additionally, each of the 70 courts in the actions brought by Cintas may also be required to address identical factual and legal arguments asserted in defense of those actions. Centralization under Section 1407 is necessary in order to eliminate duplicative discovery, prevent inconsistent pretrial rulings, and conserve the resources of the parties, their counsel and the judiciary.
[2, 3] In opposing transfer, Cintas has argued that the 70 actions which it has brought to compel arbitration are not "civil actions" and thus not within the scope of the transfer authority conferred on the Panel under Section 1407. In order to effectuate the statutory objectives, transfer under Section 1407 should contemplate the broadest sweep of the term, "civil action." Thus, to the extent that the motions to compel brought by Cintas are not criminal actions, are pending in federal district courts, and are suits of a civil nature, they are civil actions subject to transfer under Section 1407.
[4] We conclude that the Northern District of California is an appropriate transferee forum in this docket because i) the district is where the first filed and significantly more advanced action is pending before a judge already well versed in the issues presented by the litigation; and ii) all parties are in agreement that if the litigation is centralized, the California district should be selected as transferee forum.
IT IS THEREFORE ORDERED that, pursuant to 28 U.S.C. § 1407, the actions listed on Schedule A and pending outside the Northern District of California are transferred to the Northern District of California and, with the consent of that court, assigned to the Honorable Saundra Brown Armstrong for coordinated or consolidated pretrial proceedings with the action on Schedule A and pending in that district.

SCHEDULE A
MDL-1781In re Cintas Corp. Overtime Pay Arbitration Litigation
Middle District of Alabama

Cintas Corp. v. Randall M. Cornelius, et al., C.A. No. 2:06-227
Northern District of Alabama

Cintas Corp. v. Darren Mitchell Anderson, et al., C.A. No. 2:06-492
Southern District of Alabama

Cintas Corp. v. Ramon J. Baudier, Jr., et al., C.A. No. 1:06-148
District of Arizona

Cintas Corp. v. Robert J. Abel, et al., C.A. No. 2:06-693

*1356 Central District of California


Cintas Corp. v. Roberto Carlos Alegria, et al., C.A. No. 2:06-1750
Eastern District of California

Cintas Corp. v. Ronald Arvizu, et al., C.A. No. 2:06-611
Northern District of California

Paul Veliz, et al. v. Cintas Corp., et al., C.A. No. 4:03-1180
Southern District of California

Cintas Corp. v. Daniel E. Ainsworth, et al., C.A. No. 3:06-632
District of Colorado

Cintas Corp. v. John D. Bickham, et al., C.A. No. 1:06-427
District of Connecticut

Cintas Corp. v. Eugene Christensen, et al., C.A. No. 3:06-360
District of Delaware

Cintas Corp. v. Charles Leroy Gray, et al., C.A. No. 1:06-162
Middle District of Florida

Cintas Corp. v. Alice Allen, et al., C.A. No. 8:06-400
Northern District of Florida

Cintas Corp. v. Joseph Frazier, et al., C.A. No. 3:06-103
Southern District of Florida

Cintas Corp. v. David J. Abrahamsen, et al., C.A. No. 0:06-60310
Middle District of Georgia

Cintas Corp. v. Matthew J. DeFelix, et al., C.A. No. 1:06-38
Northern District of Georgia

Cintas Corp. v. Jeffrey Aybar, et al., C.A. No. 1:06-569
Southern District of Georgia

Cintas Corp. v. Joe L. Banks, et al., C.A. No. 1:06-35
District of Idaho

Cintas Corp. v. David DeBilzan, et al., C.A. No. 1:06-104
Central District of Illinois

Cintas Corp. v. James Allen Burress, et al., C.A. No. 1:06-1068
Northern District of Illinois

Cintas Corp. v. Vince Agozzino, et al., C.A. No. 1:06-1343
Northern District of Indiana

Cintas Corp. v. James Atkins, et al., C.A. No. 2:06-85
Southern District of Indiana

Cintas Corp. v. Ryan Albright, et al., C.A. No. 1:06-401
Southern District of Iowa

Cintas Corp. v. Donald Allen Griffin, et al., C.A. No. 4:06-91
District of Kansas

Cintas Corp. v. Matthew L. Blackman, et al., C.A. No. 2:06-2091

*1357 Eastern District of Kentucky


Cintas Corp. v. Danny L. Brown, et al., C.A. No. 2:06-52
Western District of Kentucky

Cintas Corp. v. Jason Agostini, et al., C.A. No. 3:06-131
Eastern District of Louisiana

Cintas Corp. v. Jack Addison, et al., C.A. No. 2:06-1247
Middle District of Louisiana

Cintas Corp. v. Gustave Fontenot, Jr., et al., C.A. No. 3:06-188
Western District of Louisiana

Cintas Corp. v. Ivan Edward Avery, et al., C.A. No. 6:06-391
District of Maine

Cintas Corp. v. Randall Bowles, et al., C.A. No. 2:06-55
District of Maryland

Cintas Corp. v. Joe Andrews, et al., C.A. No. 8:06-641
District of Massachusetts

Cintas Corp. v. Philip Daniel Blaisdell, et al., C.A. No. 1:06-10442
Eastern District of Michigan

Cintas Corp. v. Brandon Alioto, et al., C.A. No. 2:06-11043
Western District of Michigan

Cintas Corp. v. Travis M. Ault, et al., C.A. No. 1:06-180
District of Minnesota

Cintas Corp. v. John Callahan, et al., C.A. No. 0:06-1012
Southern District of Mississippi

Cintas Corp. v. Gregory Cole Bigbee, et al., C.A. No. 3:06-137
Eastern District of Missouri

Cintas Corp. v. Relton Barnes, et al., C.A. No. 4:06-450
Western District of Missouri

Cintas Corp. v. Randall Adams, et al., C.A. No. 4:06-208
District of Nebraska

Cintas Corp. v. Jeffrey Anderson, et al., C.A. No. 8:06-262
District of Nevada

Cintas Corp. v. Anthony Dean Hamby, et al., C.A. No. 2:06-300
District of New Jersey

Cintas Corp. v. Joseph Allen, et al., C.A. No. 2:06-1164
District of New Mexico

Cintas Corp. v. Tony L. Bostick, et al., C.A. No. 1:06-185
Eastern District of New York

Cintas Corp. v. Troy Amott, et al., C.A. No. 1:06-1105
Northern District of New York

Cintas Corp. v. Hugh J. Kingsley, et al., C.A. No. 5:06-311

*1358 Southern District of New York


Cintas Corp. v. Louis Alves, et al., C.A. No. 1:06-1933
Western District of New York

Cintas Corp. v. Robert F. Bowles, Jr., et al., C.A. No. 6:06-6147
Eastern District of North Carolina

Cintas Corp. v. Matthew Anderson, et al., C.A. No. 5:06-113
Middle District of North Carolina

Cintas Corp. v. Gus Aranegui, et al., C.A. No. 1:06-225
Western District of North Carolina

Cintas Corp. v. Jonathan Allred, et al., C.A. No. 3:06-114
Northern District of Ohio

Cintas Corp. v. Bradley Agler, et al., C.A. No. 3:06-7083
Southern District of Ohio

Cintas Corp. v. Donald Adkins, et al., C.A. No. 1:06-126
Eastern District of Oklahoma

Cintas Corp. v. Robert Hall, et al., C.A. No. 6:06-97
Northern District of Oklahoma

Cintas Corp. v. Brent Berna, et al., C.A. No. 4:06-148
Western District of Oklahoma

Cintas Corp. v. Raymond Mac Harris, Jr., et al., C.A. No. 5:06-247
District of Oregon

Cintas Corp. v. Dennis Bassett, et al., C.A. No. 6:06-335
Eastern District of Pennsylvania

Cintas Corp v. Kenneth W. Baptist, et al., C.A. No. 2:06-1053
Middle District of Pennsylvania

Cintas Corp. v. Brian Ash, et al., C.A. No. 3:06-517
Western District of Pennsylvania

Cintas Corp. v. Christopher Derenzo, et al., C.A. No. 2:06-324
District of Rhode Island

Cintas Corp. v. Joseph E. Edwards, et al., C.A. No. 1:06-112
District of South Carolina

Cintas Corp. v. Thomas Eugene Alert, et al., C.A. No. 3:06-762
Eastern District of Texas

Cintas Corp. v. Stephen Barlow, et al., C.A. No. 1:06-137
Northern District of Texas

Cintas Corp. v. Bryan Armstrong, et al., C.A. No. 3:06-432
Southern District of Texas

Cintas Corp. v. Judd Allen, et al., C.A. No. 4:06-824
Western District of Texas

Cintas Corp. v. Issac Anaya, et al., C.A. No. 5:06-216

*1359 District of Utah


Cintas Corp. v. Wade Bell, et al., C.A. No. 2:06-205
Eastern District of Virginia

Cintas Corp. v. John O. Ansink, Jr., et al., C.A. No. 1:06-267
Western District of Virginia

Cintas Corp. v. Nelson Carter, Jr., C.A. No. 5:06-23
Eastern District of Washington

Cintas Corp. v. Scott Burgess, et al., C.A. No. 2:06-3023
Western District of Washington

Cintas Corp. v. Michael Anderson, et al., C.A. No. 2:06-332
Eastern District of Wisconsin

Cintas Corp. v. Nathan J. Andree, et al., C.A. No. 2:06-303
Western District of Wisconsin

Cintas Corp. v. Chris Brown, et al., C.A. No. 3:06-133
NOTES
[*]  Judge Miller did not participate in the decision of this matter.